Citation Nr: 1738389	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  09-34 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to service-connected pes planus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1969.

The matter of entitlement to service connection for a bilateral ankle disability was last before the Board of Veterans' Appeals (Board) in November 2016, on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and subsequent to a July 2016 Joint Motion for Remand from the Court of Appeals for Veterans Claims (Court).  As reflected by a transcript within the record, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in September 2012.  The Board remanded the matter for additional development and, in June 2017, the RO granted service connection for the right ankle; the only issue remaining before the Board is entitlement to service connection for the left ankle.    


FINDING OF FACT

The Veteran does not have a left ankle disability which was incurred during, or as a result of, his active duty service, to include as the result of, or aggravated by, his service-connected pes planus.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Based on review of the record, the Board determines that the agency of original jurisdiction (AOJ) has substantially complied with the November 2016 remand directives such that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Specifically, additional medical opinions were obtained, the matter was readjudicated, and the AOJ attempted to obtain clarification from the Veteran's private physician.   

Although the letter seeking clarification from the Veteran's private physician was returned as undeliverable, it was mailed to an address provided by the Veteran, the Veteran subsequently wrote to VA (in specific reference to that letter) and requested his appeal be adjudicated as soon as possible, and records from that private physician were later received and added to the record.   Moreover, as explained further below, no additional evidence from the Veteran's private physician regarding diagnosis and/or treatment of a current disability will assist him with this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As neither the Veteran nor his representative has raised any issues regarding the duties to notify and assist - and submitted a July 2017 waiver of evidence submitted since the May 2017 Supplemental Statement of the Case - the Board herein proceeds with adjudication of the appeal.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Service Connection

The Veteran claims to experience a left ankle disability as the result of his service-connected pes planus.  He has also contended to experience left ankle pain since his active duty service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  However, the record does not reflect that the Veteran experiences any current left ankle disability as the result of his active duty service or his service-connected pes planus.

Specifically, although the Veteran's service records reference arthritis in the right ankle as well as bilateral pes planus and complaints of right foot pain, they reveal no diagnoses or treatment specific to the left ankle.  Within two years of discharge, he was afforded a VA examination, which included x-rays, for complaints of aching and discomfort of both ankles, but the examiner diagnosed only pes planus.  More than 20 years later, the Veteran was again evaluated for bilateral ankle pain, but x-rays were again normal; upon follow up in May 1993, a clinician noted early posterior tibial tendon insufficiency.  The diagnosis of posterior tibial tendon dysfunction (PTTD) is noted in later medical records and a January 2017 VA medical opinion reflects that it is the only diagnosis of record pertinent to the left ankle, despite a diagnosis of bilateral ankle degenerative joint disease (arthritis) by a private clinician, Dr. K.M.  

As noted, private medical records from Dr. K.M. do reflect a diagnosis of bilateral ankle degenerative joint disease, but VA clinicians in 2015 and 2017 explained that a diagnosis of degenerative joint disease can only be rendered upon x-ray findings and the VA clinicians observed that x-rays dated prior to, and subsequent to, those taken by Dr. K.M. were negative for arthritis in the left ankle.  The VA clinicians explained that Dr. K.M.'s diagnosis could only have been valid if she used a type of study, such as MRI, that would have allowed her to see additional detail of the joint that is not available on x-ray.  However, Dr. K.M.'s records plainly reflect use of x-ray.  Moreover, the only portion of a record from Dr. K.M. to specifically discuss radiographic results refers to "the ankle" (singular).  Based on the phrasing of Dr. K.M.'s record, the multiple negative x-rays of record, as well as the medical explanations provided by multiple VA clinicians, the private diagnosis of degenerative joint disease in the left ankle was made in error.  Romanowsky v. Shinseki, 26 Vet. App. 289, 295 (2013).

In regard to the Veteran's diagnosed PTTD, an April 2014 VA examiner explained that PTTD could result from his congenital foot condition - tarsal coalition.  The 2014 examiner further explained that the Veteran's sensations of ankle pain may be symptoms of that tarsal coalition or represent exacerbation of service-connected pes planus; an August 2015 VA examiner also explained that the ankle pain could be a manifestation of his arthritis of the first metatarsal joint (for which he is service-connected, as associated with his pes planus).  Moreover, in 2017, another VA examiner reviewed the record, noted the prior medical evidence of record, opined that PTTD was less likely than not incurred in service, and explained that PTTD does not result from, and would not be aggravated by, pes planus. 

Although the Veteran is competent to report pain in his left ankle, the file does not reflect that he has any medical training or expertise that qualify him to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns - i.e. the source of such ankle pain and the medical diagnosis of any current ankle disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Several VA medical professionals have, on the basis of either review of the record or review of the record as well as in-person examination of the Veteran, determined that he does not have any current left ankle disability that results from his active duty service or that results from, or has been aggravated by, his service-connected pes planus.  These opinions, due to the rationales provided, are the most probative evidence of record on the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).



[Continued on next page.]
As the preponderance of the evidence is against the claim, the benefit-of- the-doubt doctrine is not applicable (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)) and service connection for a left ankle disability must be denied.


ORDER

Service connection for a left ankle disability is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


